Citation Nr: 0820519	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a laparatomy for perforated gastric ulcer with duodenal 
bulb dysfunction.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1978, and from June 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's residuals of a laparatomy for perforated 
gastric ulcer with duodenal bulb dysfunction are manifested 
by pain, vomiting and episodic diarrhea.  

2.  Impairment of health manifested by anemia and weight 
loss, or recurring incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, have 
not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a laparatomy for perforated gastric ulcer with 
duodenal bulb dysfunction have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated February 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim. 

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his notice of 
disagreement, substantive appeal, and in correspondence dated 
August 2007, when he has described his gastrointestinal 
symptoms in detail and indicated that his disability 
interfered with his ability to perform effectively at his 
job.  Actual knowledge is established by his statements 
demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.




Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran contends that the assigned 20 percent evaluation 
assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, 
does not adequately reflect the severity of his residuals of 
a laparotomy for perforated gastric ulcer with duodenal bulb 
dysfunction.  Under that Diagnostic Code, a 20 percent 
evaluation is warranted where the condition is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent evaluation is 
warranted where the condition is moderately severe with 
impairment of health manifested by anemia and weight loss; 
or, recurrent incapacitating episodes averaging 10 days or 
more in duration at least 4 or more times a year.  A 60 
percent evaluation is warranted where the condition is 
severe, with pain only partially relieved by ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

VA clinical notes dated from March 2004 to August 2004 
indicated that the veteran reported no significant weight 
loss.  An upper gastrointestinal examination conducted in 
August 2004 showed a contracted duodenal bulb and no other 
abnormalities.  The veteran's duodenal bulb dysfunction was 
attributed to postoperative scarring.  

On VA examination in March 2005, the veteran reported 
midepigastric pain exacerbated by ingesting spicy or greasy 
food, as well as right upper quadrant pain exacerbated by 
bending, stooping, lifting and twisting.  Diarrhea occurred 
only when taking a certain anti-reflux drug.  The veteran 
reported vomiting every day, and the examiner noted erosion 
of the teeth consistent with frequent vomiting.  There was no 
weight loss reported.  The examiner noted that a complete 
blood count (CBC) in September 2004 had been normal, with no 
sign of anemia.  He concluded that the veteran's 
midepigastric and right upper quadrant pain were attributable 
to adhesions from previous surgeries.  

A January 2005 CBC was also normal, with no evidence of 
anemia.  

In February 2006, the veteran's employer noted that the 
veteran often remarked on his abdominal disorder, but that he 
continued to work despite opportunities to take time off.  

A CT scan of the veteran's abdomen and pelvis was conducted 
in September 2006 in an effort to determine the source of his 
right upper quadrant pain.  The results were normal, and the 
etiology of the veteran's pain could not be determined.  

VA clinical notes dated from March 2006 to September 2006 
show that the veteran's weight was stable.  The veteran 
continued to report right flank pain and occasional bloody 
diarrhea.  A June 2006 endoscopy found no active ulcers and 
deformity of the duodenal bulb.  In September 2006, the 
veteran reported increased pain but no vomiting.  

The veteran received another VA examination in February 2007.  
He indicated that he had missed work 1-2 times per month 
because of pain.  The veteran again described right flank 
pain along with lower abdominal pain that was relieved with 
bending.  He reported vomiting on an almost daily basis.  
There was no loss of weight.  Episodic diarrhea was 
attributed to the veteran's overuse of anti-reflux 
medications.  Bloodwork was normal.  The examiner concluded 
that the veteran did have a duodenal ulcer but that his pain 
and vomiting were of unknown etiology due to a lack of 
evidence of anemia and weight loss, as well as negative 
endoscopy and CT scans.  

On review, the Board finds that the evidence does not support 
a finding that the veteran's residuals of a laparatomy for 
perforated gastric ulcer with duodenal bulb dysfunction are 
manifested by moderately severe impairment of health with 
anemia and weight loss.  Anemia has never been diagnosed, and 
significant weight loss has been denied by the veteran and is 
not shown by the medical evidence.  There is also no evidence 
of incapacitating episodes lasting 10 days or more, at least 
four times a year.  Thus, entitlement to an increased rating 
under Diagnostic Code 7305 has not been shown.  

The provisions of Diagnostic Code 7308 provide for a 40 
percent rating for postgastrectomy syndrome if moderate with 
episodes of epigastric distress with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  The veteran has not experienced weight loss and in 
fact his nutrition is good and weight stable.  The Board also 
finds that no other potentially applicable Diagnostic Code 
affords the veteran a higher evaluation for residuals of a 
laparatomy for perforated gastric ulcer with duodenal bulb 
dysfunction, as he has not been diagnosed with any of the 
other disorders found in 38 C.F.R. § 4.114.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected residuals of a laparatomy for 
perforated gastric ulcer with duodenal bulb dysfunction 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.  
As the examiner indicated, the veteran's subjective 
complaints of gastrointestinal distress that require his 
missing work on a regular basis have no known organic cause 
and have not been attributed to the objective manifestations 
of his ulcer pathology.  Consequently, the Board concludes 
that a remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for residuals of a 
laparatomy for perforated gastric ulcer with duodenal bulb 
dysfunction.  Thus, the preponderance of the evidence is 
against the veteran's increased rating claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a laparatomy for perforated gastric ulcer with duodenal 
bulb dysfunction is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


